Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on August 1st, 2022.  Claims 1 to 20 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to the drawings have been fully considered and are persuasive.  The objections been withdrawn.
Applicant’s arguments with respect to the limitations interpreted under §112(f) have been fully considered and are persuasive.  The rejections under §112 have been withdrawn.
Applicant's arguments concerning the indefiniteness of the term “perception results” have been fully considered but they are not persuasive.  The section of the specification cited by the Applicants does not in fact specify a definite definition of “perception results” as much as it merely provides some nonlimiting examples of what “perception results” can be.
Applicant's arguments regarding the prior art rejections have been fully considered but they are not persuasive.  The Applicant’s argument that Matsumoto only compares its measurement results against “map data” and not sensor data is spurious.  Yes, Matsumoto compares its measurement results again “map data”, but the “map data” is based on sensor data, as evidenced by ¶[0028]: “The map data 321 is generated based on the sensor data 324 which is previously collected when the robot 2 moves around in the environment.”  There is no analogy being drawn, as the Applicant alleges.  Therefore under the broadest reasonable interpretation, Matsumoto reads on the claims.
Applicant's arguments regarding the rejections under §101 have been fully considered but they are not persuasive.  The amendments do not traverse the rejections.  If anything, the amendments make the claims broader and more abstract than before.  Applicant's arguments amount to merely asserting that the claimed invention is novel and not covered in the prior art, at which point somehow the invention becomes patent-eligible subject matter.  However, the claims are now broader and more abstract, and still fail to include any additional elements that pass through the subject matter eligibility test as significant.  The rejections under §101 stand.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 to 9 and 16 to 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 6 to 9 and 16 to 18 involve the claim element of the “perception results”.  The specification does not define what “perception results” are and as such the term is rendered indefinite.  The Applicant has pointed out that the ¶[0059] of the specification notes that “The object module 340 outputs perception results, such as labeled objects and locations 344.”  This statement, however, is not limiting in any way.  It merely establishes one example of what “perception results” can be, but these examples are in no way limiting.  They do not establish any metes and bounds on what is claimed here.  See MPEP § 2173.05(d).  For the purposes of examination, the Examiner interprets “perception results” to be the measured results from the sensors (the output of the perception module).

Claim Rejections - 35 USC § 101
Claims 1 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mental process of comparing an extrapolat. This judicial exception is not integrated into a practical application because the claims merely recite the steps of the mental process itself and have no additional elements that integrate the judicial exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.
	The examiner offers the following analysis of the independent claims based on subject matter eligibility test of MPEP 2106 to support this analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
No, claims 1 and 20 are directed to software per se, and as already discussed are non-statutory subject matter.  The examiner will continue the analysis for these claims despite the eligibility test concluding at this step in an effort to encourage the compact prosecution of this application.
Yes, claim 11 is directed to a method (a process).
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prong one: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, claims 1, 11, and 20 recite an abstract idea, specifically the mental process of comparing an extrapolated or predicted value with a newly measured value.  This mental process involves both evaluation (“generate…”) and judgment (“results of a comparison…”).
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The practical application is sensing near a vehicle.  The additional elements are a sensor, sensor data, a camera, sending/receiving the sensor data, and outputting results.  Sensors, sensor data, cameras, and the transmission of sensor data are all forms of mere data gathering and are therefore insignificant extra-solution activity.  Outputting results are a form of post-solution displaying and therefore another form of insignificant extra-solution activity.  As a result, there are no significant additional elements present that can integrate the judicial exception into the practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, as previously discussed any additional element amounts to insignificant extra-solution activity.  See MPEP 2106.05(g).

This analysis does not change for the dependent claims:
Claims 2 and 12 introduce additional elements related to data gathering, which is a form of insignificant extra-solution activity.  The analysis does not change.
Claims 3 to 4, 6 to 9, 13 to 14 and 16 to 19 involve additional steps in the mental process, and as such there introduce no additional elements in the analysis.  The analysis does not change.
Claims 5 and 15 introduce the additional element of a “convolutional long short term memory network”.  This neural network does not amount to an abstract idea according to MPEP 2106.04(a)(1).  However, neural networks and other machine learning techniques are well-understood, routine, and conventional algorithms used in vehicle controls and navigation.  In effect, the use of a neural network here amounts to mere instructions to implement an abstract idea (the mental process) on a generic computer.  This additional element does not integrate the judicial exception into the practical application.  See MPEP 2106.05(f).  Furthermore, due to the conventionality of the neural networks in this field, this additional element does not amount to significantly more than the judicial exception.  The analysis does not change.

In conclusion, claims 1 to 20 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 to 4, 10 to 14, and 19 to 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (US 20120083923 A1), hereinafter known as Matsumoto.
As to claim 1, Matsumoto discloses a perception system for a vehicle, comprising:
a perception circuit configured to capture first sensor data, wherein the first sensor data includes data from a first sensor captured in a first period (Matsumoto, ¶[0032], “The robot 2 includes a processor 202, a memory 203, a wireless LAN card 204, a laser measurement sensor 205 (which may also be referred to as a distance measurement sensor), a mobile mechanism device 206, a storage device 201, and a bus.”; and Matsumoto, ¶[0033], “In place of the laser measurement sensor 205, any other type of a sensor may be used as long as the sensor can measure a geometric shape of an object. Such sensors include, for example, a laser measurement sensor which measures a geometric shape of an object on a three-dimensional horizontal plane by scanning in a direction besides the horizontal direction; and a stereo camera in which an image feature amount of an object taken by a camera is triangulated by other cameras, to thereby measure a three-dimensional geometric shape of the object. The mobile mechanism device 206 corresponds to the mobile mechanism part 24 in FIG. 1 and description thereof is omitted herefrom.”);
a prediction circuit configured to (i) receive the first sensor data, (ii) generate, based on the first sensor data, predicted sensor data for a second period subsequent to the first period from the first sensor, (iii) receive second sensor data from the first sensor for the second period, and (iv) output results of a comparison between the predicted sensor data and the second sensor data (Matsumoto, ¶[0008], “To solve the problem as described above, the present invention provides a robot control system, including; a robot that moves on a path while detecting an obstacle by a distance measurement sensor; and a robot control terminal that stores a map data in a storage part and instructs the robot on which path the robot is to move. The robot moving on a path transmits a first measurement result obtained by the distance measurement sensor to the robot control terminal. The robot control terminal: estimates a second measurement result which is to be measured in a future time at a location at which the robot arrives after the robot moves, in such a manner that the second estimated measurement result can be compared to the map date, based on the first measurement result transmitted from the robot; and notifies a user of a re-creation of the map data, if a proportion of an unmatched portion between the second estimated measurement result and the map data is larger than a preset threshold.”); and
a diagnostic circuit configured to selectively identify a fault in the perception system based on the results of the comparison (Matsumoto, ¶[0080], “As a result of S207, if the proportion of a valid portion to the entire simulation sensor data 325 is equal to or less than a preset threshold (S207, No), this means that an invalid portion, that is, an unknown portion is larger, and the map re-create determination program 315 estimates a possible occurrence of a matching error between the map data 321 and the sensor data 324 in the robot 2. The display program 316 displays a time and a location when and where the map (the map data 321) is to be re-created, together with a warning on the display 305 (S208).”; and Matsumoto, ¶[0090], “According to the first embodiment, it is possible to detect an unmatched portion between the actual environment and the map data 321 which may incur an error of estimating a position and an orientation of the robot 2 when the robot 2 autonomously moves.  It is also possible to notify an administrator of the robot control system 1 that a preset time for re-creating a map has come and that which portion on the map is to be re-created.”).
Claims 11 and 20 are different embodiments of claim 1 and are rejected via substantially the same arguments.
As to claim 2, Matsumoto discloses a perception system wherein
the first sensor data further includes historical sensor data captured in periods prior to the first period (Matsumoto, ¶[0061], “The position orientation estimate program 214 estimates a position and an orientation of the robot 2 based on a matching of the sensor data 324 and the map data 321 (S104), to thereby create the estimated position orientation data 326. The matching is assumed to be performed using a technique called ICP (Iterative Closest Point).  With the technique, the position orientation estimate program 214 makes, from among respective points constituting the sensor data 324 and the map data 321, a pair of points made up of one point from the sensor data 324 and the other from the map data 321 and having the shortest distance therebetween. The position orientation estimate program 214 then estimates relative position and orientation of the robot 2 itself such that a sum of the distances between the corresponded points becomes small, that is, based on the sensor data 324 and the map data 321 when geometric features thereof overlap each other most. Herein, a position and an orientation of the sensor data 324 in the map data 321 estimated using ICP are regarded as a position and an orientation of the robot 2. Note that ICP is used herein as the technique of matching. However, any other technique may be used as long as a similar effect can be achieved.”).
Claim 12 is a different embodiment of claim 2 and is rejected via substantially the same arguments.
As to claim 3, Matsumoto discloses a perception system wherein
the prediction circuit is configured to generate the predicted sensor data further based on the historical sensor data (Matsumoto, ¶[0061], “The position orientation estimate program 214 estimates a position and an orientation of the robot 2 based on a matching of the sensor data 324 and the map data 321 (S104), to thereby create the estimated position orientation data 326. The matching is assumed to be performed using a technique called ICP (Iterative Closest Point).  With the technique, the position orientation estimate program 214 makes, from among respective points constituting the sensor data 324 and the map data 321, a pair of points made up of one point from the sensor data 324 and the other from the map data 321 and having the shortest distance therebetween. The position orientation estimate program 214 then estimates relative position and orientation of the robot 2 itself such that a sum of the distances between the corresponded points becomes small, that is, based on the sensor data 324 and the map data 321 when geometric features thereof overlap each other most. Herein, a position and an orientation of the sensor data 324 in the map data 321 estimated using ICP are regarded as a position and an orientation of the robot 2. Note that ICP is used herein as the technique of matching. However, any other technique may be used as long as a similar effect can be achieved.”).
Claim 13 is a different embodiment of claim 3 and is rejected via substantially the same arguments.
As to claim 4, Matsumoto discloses a perception system wherein
the results of the comparison include a numerical representation of a difference between the predicted sensor data and the second sensor data (Matsumoto, ¶[0008], “To solve the problem as described above, the present invention provides a robot control system, including; a robot that moves on a path while detecting an obstacle by a distance measurement sensor; and a robot control terminal that stores a map data in a storage part and instructs the robot on which path the robot is to move. The robot moving on a path transmits a first measurement result obtained by the distance measurement sensor to the robot control terminal. The robot control terminal: estimates a second measurement result which is to be measured in a future time at a location at which the robot arrives after the robot moves, in such a manner that the second estimated measurement result can be compared to the map date, based on the first measurement result transmitted from the robot; and notifies a user of a re-creation of the map data, if a proportion of an unmatched portion between the second estimated measurement result and the map data is larger than a preset threshold.”).
Claim 14 is a different embodiment of claim 4 as is rejected via substantially the same arguments.
Regarding claim 10, Matsumoto teaches a perception system wherein
the fault corresponds to a fault in the first sensor (Matsumoto, ¶[0002], “The discrepancy between the map data and the actual environment generated as described above may lead to a matching error between the map data of the robot and the sensor data, that is, an estimation error of a position and an orientation of the robot, which results in a failure of an autonomous movement of the robot. It is thus necessary to re-create the map data for the robot such that there is no discrepancy between the map data and the actual environment.”; and Matsumoto, ¶[0080], “As a result of S207, if the proportion of a valid portion to the entire simulation sensor data 325 is equal to or less than a preset threshold (S207, No), this means that an invalid portion, that is, an unknown portion is larger, and the map re-create determination program 315 estimates a possible occurrence of a matching error between the map data 321 and the sensor data 324 in the robot 2. The display program 316 displays a time and a location when and where the map (the map data 321) is to be re-created, together with a warning on the display 305 (S208).”).
Claim 19 is a different embodiment of claim 10 as is rejected via substantially the same arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto as applied to claims 1 and 11 above, and further in view of Ning et al. (US 9760806 B1), hereinafter known as Ning.
Regarding claim 5, Matsumoto does not teach but Ning teaches a perception system wherein
the prediction circuit includes a convolutional long short term memory network (Ning, column 1, line 51 to column 2, line 3, “One aspect of the present disclosure provides a method for vision-centric deep-learning-based road situation analysis, comprising: receiving real-time traffic environment visual input from at least one camera; determining, using a recurrent you only look once (ROLO) engine, at least one initial region of interest from the real-time traffic environment visual input by using a convolutional neural networks (CNN) training method; verifying, using the recurrent you only look once (ROLO) engine the at least one initial region of interest to determine if a detected object in the at least one initial region of interest is a candidate object to be tracked by using the CNN training method; in response to determining the detected object is a candidate object, tracking, using a plurality of long short-term memory units (LSTMs), the detected object based on the real-time traffic environment visual input, and predicting a future status of the detected object by using the CNN training method; and determining if a warning signal is to be presented to a driver of a vehicle based on the predicted future status of the detected object.”; and Ning, column 2, lines 35 to 57, “Another aspect of the present disclosure provides a system for vision-centric deep-learning-based road situation analysis, comprising: at least one camera for receiving real-time traffic environment visual input; a recurrent you only look once (ROLO) engine configured for: determining at least one initial region of interest from the real-time traffic environment visual input by using a convolutional neural networks (CNN) training method, and verifying the at least one initial region of interest to determine if a detected object in the at least one initial region of interest is a candidate object to be tracked by using the CNN training method; a plurality of long short-term memory units (LSTMs) configured for: in response to determining the detected object is a candidate object, tracking the detected object based on the real-time traffic environment visual input, and predicting a future status of the detected object by using the CNN training method; and a decision making agent for determining if a warning signal to be presented to a driver of a vehicle based on the predicted future status of the detected object.”).
It would have been obvious to a person having ordinary skill in the art to combine the perception system of Matsumoto with the network of Ning, because this network could improve the quality of the predictions needed for the comparisons.
Claim 15 is a different embodiment of claim 5 and is rejected via substantially the same arguments.

Claims 6 to 9 and 16 to 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto as applied to claims 1 and 11 above, and further in view of Martinson et al. (US 20180053102 A1), hereinafter referred to as Martinson.
Regarding claim 6, Matsumoto does not teach but Martinson teaches a perception system wherein
the perception circuit is further configured to generate perception results based on the second sensor data, wherein the perception results identify features contained in the second sensor data (Martinson, ¶[0071] to ¶[0073], “The prediction engine 231 may include computer logic operable to process sensor data to predict future actions, such as future driver actions relating to the mobile platform 101. In some implementations, the prediction engine 231 may extract features from sensor data for use in predicting the future actions of a user, for example, by inputting the extracted features into a driver action prediction model.  In some implementations, the prediction engine 231 may receive sensor data from sensors 103 relating to the mobile platform 101 environment, such as inside or outside of a vehicle, a driver's actions, other nearby mobile platforms 101 and/or infrastructure, etc. The prediction engine 231 may analyze the received sensor data and remove the noise and/or unnecessary information of the sensor data. In some implementations, sensor data received by the sensor(s) 103 may contain different features and/or formats. The prediction engine 231 may filter various features and/or normalize these different formats to be compatible with the driver action prediction model.  The prediction engine 231 may include computer logic operable to extract features from the sensor data. In some implementations, the prediction engine 231 may extract features that can be used independently to recognize and/or predict user actions. In some implementations, the prediction engine 231 may extract features from sensor data received directly from the sensors 103.”).
It would have been obvious to a person having ordinary skill in the art to combine the perception system of Matsumoto with the feature identification of Martinson, because feature detection takes advantage of the camera to provide additional information for comparison and localization, therefore providing greater accuracy.
Claim 16 is a different embodiment of claim 6 and is rejected via substantially the same arguments.
Regarding claim 7, Matsumoto in view of Martinson discloses a perception system wherein
the prediction circuit is configured to generate predicted perception results corresponding to the predicted sensor data (Matsumoto, ¶[0008], “To solve the problem as described above, the present invention provides a robot control system, including; a robot that moves on a path while detecting an obstacle by a distance measurement sensor; and a robot control terminal that stores a map data in a storage part and instructs the robot on which path the robot is to move. The robot moving on a path transmits a first measurement result obtained by the distance measurement sensor to the robot control terminal. The robot control terminal: estimates a second measurement result which is to be measured in a future time at a location at which the robot arrives after the robot moves, in such a manner that the second estimated measurement result can be compared to the map date, based on the first measurement result transmitted from the robot; and notifies a user of a re-creation of the map data, if a proportion of an unmatched portion between the second estimated measurement result and the map data is larger than a preset threshold.”).
Claim 17 is a different embodiment of claim 7 and is rejected via substantially the same arguments.
Regarding claim 8, Matsumoto in view of Martinson discloses a perception system wherein
the prediction circuit is configured to (i) compare the predicted perception results to the perception results and (ii) provide results of the comparison between the predicted perception results and the perception results to the diagnostic circuit (Matsumoto, ¶[0008], “To solve the problem as described above, the present invention provides a robot control system, including; a robot that moves on a path while detecting an obstacle by a distance measurement sensor; and a robot control terminal that stores a map data in a storage part and instructs the robot on which path the robot is to move. The robot moving on a path transmits a first measurement result obtained by the distance measurement sensor to the robot control terminal. The robot control terminal: estimates a second measurement result which is to be measured in a future time at a location at which the robot arrives after the robot moves, in such a manner that the second estimated measurement result can be compared to the map date, based on the first measurement result transmitted from the robot; and notifies a user of a re-creation of the map data, if a proportion of an unmatched portion between the second estimated measurement result and the map data is larger than a preset threshold.”).
Regarding claim 9, Matsumoto in view of Martinson discloses a perception system wherein
the diagnostic circuit is configured to selectively identify the fault in the perception system further based on the results of the comparison between the predicted perception results and the perception results (Matsumoto, ¶[0080], “As a result of S207, if the proportion of a valid portion to the entire simulation sensor data 325 is equal to or less than a preset threshold (S207, No), this means that an invalid portion, that is, an unknown portion is larger, and the map re-create determination program 315 estimates a possible occurrence of a matching error between the map data 321 and the sensor data 324 in the robot 2. The display program 316 displays a time and a location when and where the map (the map data 321) is to be re-created, together with a warning on the display 305 (S208).”; and Matsumoto, ¶[0090], “According to the first embodiment, it is possible to detect an unmatched portion between the actual environment and the map data 321 which may incur an error of estimating a position and an orientation of the robot 2 when the robot 2 autonomously moves.  It is also possible to notify an administrator of the robot control system 1 that a preset time for re-creating a map has come and that which portion on the map is to be re-created.”).
Claim 18 is a different embodiment of claim 9 and is rejected via substantially the same arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aurongzeb et al. (US 20170034502 A1) discusses identifying camera errors.
Nakamura et al. (JP H08279093 A1) and O'Dea et al. (US 20150102955 A1) discuss comparing predicted and measured values.
Also, Akiyama et al. (US 20160364620 A1) from the previous office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        
September 28, 2022